224 S.E.2d 656 (1976)
29 N.C. App. 509
Jane W. WILLIAMS
v.
John F. WILLIAMS.
No. 7610DC71.
Court of Appeals of North Carolina.
May 19, 1976.
*657 Dixon & Hunt by Daniel R. Dixon, Raleigh, for plaintiff-appellant.
No counsel for defendant-appellee.
HEDRICK, Judge.
G.S. 1-277 in pertinent part provides:

"Appeal from superior or district court judge.(a) An appeal may be taken from every judicial order or determination of a judge of a superior or district court, upon or involving a matter of law or legal inference, whether made in or out of session, which affects a substantial right claimed in any action or proceeding; or which in effect determines the action, and prevents a judgment from which an appeal might be taken; or discontinues the action, or grants or refuses a new trial."
This section provides that no appeal lies to an appellate court from an interlocutory ruling or order of the trial court unless such ruling or order deprives the appellant of a substantial right. Funderburk v. Justice, 25 N.C.App. 655, 214 S.E.2d 310 (1975).
Judge Bullock's order that the parties and the child submit to a psychiatric examination prior to final determination on the question of custody is interlocutory. The trial judge is empowered to order the plaintiff to submit to a psychiatric examination. G.S. 1A-1, Rule 35. Clearly, the order appealed from does not deprive plaintiff of a substantial right which she might lose if the order is not reviewed before a final determination of custody.
Appeal Dismissed.
BROCK, C. J., and CLARK, J., concur.